                                                                                           FILED
                                                                                              Clerk
                                                                                          District Court
                                                                                         JUL 02 2021
                                                                  for the Northern Mariana Islands
                                                                  By________________________
                                                                            (Deputy Clerk)
                                IN THE UNITED STATES DISTRICT COURT
1                               FOR THE NORTHERN MARIANA ISLANDS
2

3      UNITED STATES OF AMERICA,                                  Criminal Case No. 1:20-cr-00007

4                  Plaintiff,

          v.                                                   MEMORANDUM DECISION RE:
5
                                                             DEFENDANT’S OBJECTION TO THE
6      SERVILLANA SORIANO,                                     ADMISSION OF DEFENDANT’S
                                                                 WRITTEN STATEMENT
7                  Defendant.
8
            Defendant Servillana Soriano (“Soriano”) pleaded not guilty to the sole count in the Second
9

     Superseding Indictment for the charge of Conspiracy to Defraud the United States in violation of 18
10

11   U.S.C. § 371. A jury trial began in this matter on June 29, 2021. At trial, the Government sought to

12   introduce into evidence a sworn statement signed by Soriano on April 17, 2020. It was written in

13   English by a government official, but the contents were interpreted into Tagalog for Soriano by an on-
14   demand telephonic interpreter service, and Soriano then signed the statement. The interpreter was not
15
     present to testify at trial. Soriano objected to the admission of the statement as violating the hearsay
16
     rule of evidence and the U.S. Constitution’s Sixth Amendment Confrontation Clause. Soriano argued
17
     her right to confront the interpreter who interpreted the statement. The Government argued that the
18
     interpreter functioned as a mere “language conduit” in line with the Ninth Circuit’s decision in United
19
     States v. Aifang Ye, 800 F.3d 395 (9th Cir. 2015). The interpretations therefore were subject to an
20

21
     exception under Federal Rule of Evidence 801(d) and did not violate the Confrontation Clause. The

22   Court agreed with the Government, citing to Aifang Ye and United States v. Nazemian, 948 F.2d 522

23

24                                                      1
     (9th Cir. 1991), and overruled Soriano’s objection. The Court now issues this written order
1

     memorializing its decision.
2

3        I.      BACKGROUND

4             A second superseding indictment was issued against Soriano on March 25, 2021. (Second

5    Superseding Indictment, ECF No. 85.) The indictment alleges that between on or about August 1,
6    2018 and on or about February 11, 2019, Soriano and another person “conspired and agreed with each
7
     other . . . to defraud the United States by deceitful and dishonest means, for the purposes of impeding,
8
     impairing, obstructing and defeating the lawful government functions of” U.S. Citizenship and
9
     Immigration Services “in the fair and objective evaluations of petitions to classify aliens as CW-1
10
     workers.” (Id. at 1-2.) Soriano is alleged to have committed Conspiracy to Defraud the United States
11
     in violation of 18 U.S.C. § 371.
12

13
              Federal government officials interviewed Soriano on two separate occasions. On March 27,

14   2020, Homeland Security Investigations Special Agent Frederic Jonas (“Special Agent Jonas”) and

15   Task Force Officer Cristin Duenas interviewed Soriano where she was advised of her rights. Soriano

16   met with Special Agent Jonas once more on April 17, 2020 where she was presented with a written
17
     statement prepared by Special Agent Jonas. The statement detailed Soriano’s background, her
18
     activities with RES International, LLC, and the process in which she and others submitted a CW-1
19
     petition for the benefit of three individuals. In particular, she “agreed to petition” these individuals “as
20
     janitors and cleaners,” but indicated she would need certain paperwork including a certificate of
21
     employment. (Government’s Ex. 3, ¶ G.) According to Soriano, a person by the name of Halim Khan
22

23
     told her that she “didn’t have to provide them with jobs as RES INTERNATIONAL, LLC. RES

24                                                        2
     INTERNATIONAL, LLC was merely getting them status to remain in the CNMI and they would find
1

     their own work.” (Id. ¶ H.) She then submitted all documents to U.S. Citizenship and Immigration
2

3    Services “for the purpose of obtaining their CW-1 visa as employees of RES INTERNATIONAL,

4    LLC. I know it was wrong to submit the CW-1 visa petition for persons that were not going to be

5    employees of RES INTERNATIONAL, LLC but I only did so to help Halim Khan.” 1 (Id.)
6               Soriano signed the statement under penalty of perjury, with Special Agent Jonas and Task
7
     Force Officer Jesse Dubrall as witnesses.
8
                For both meetings, Special Agent Jonas elicited an on-demand telephonic interpreter service
9
     from LanguageLine Solutions. Specifically, he sought the assistance of a Tagalog interpreter each
10
     time. Two different interpreters were used. During the April 17 meeting, Special Agent Jonas would
11
     read the written statement presented to Soriano out loud sentence-by-sentence, and the LanguageLine
12

13
     Solutions interpreter would interpret Agent Jonas’s readings from the language of English to Tagalog.

14   Any corrections provided by Soriano would then be interpreted from Tagalog to English, and Soriano

15   would make the corrections on the written statement and initial the change. Although the written

16   statement did not reflect verbatim declarations from Soriano’s March 27 interview, Special Agent
17
     Jonas would read each sentence out loud and the LanguageLine interpreter would interpret his readings
18
     out loud in Tagalog for Soriano. Furthermore, in the April 17 written statement, Special Agent Jonas
19
     intentionally incorporated errors—without Soriano’s knowledge—to verify the accuracy of the
20
     interpretation. Soriano corrected all errors incorporated by Special Agent Jonas. Ultimately, Soriano
21

22
     1
         Soriano indicated that Halim Khan is “an acquaintance” of her husband.
23

24                                                               3
     would verify each sentence and sign her initials next to each paragraph of the written statement.
1

              At trial, the Government sought to introduce the April 17 written statement as evidence during
2

3    Special Agent Jonas’ testimony. Soriano objected on hearsay grounds and argued that the statement

4    does not qualify for an exception under Federal Rule of Evidence 801. In addition, the Government’s

5    failure to provide the interpreter as a witness violated the Confrontation Clause of the U.S.
6    Constitution’s Sixth Amendment. The Court overruled the objection.
7
        II.      LEGAL STANDARD
8
              A. Hearsay
9
              The Federal Rules of Evidence defines hearsay as “a statement that: (1) the declarant does not
10
     make while testifying at the current trial or hearing; and (2) a party offers in evidence to prove the
11
     truth of the matter asserted.” Fed. R. Evid. 801(c). A “declarant” is the person who made the statement.
12

13
     Id. at 801(b). Hearsay statements are inadmissible, Fed. R. Evid 802, unless they fall within an

14   exception found in Rule 801(d) or an exemption found in Rules 803, 804, 807.

15            There are two categories of exceptions found in Rule 801(d)(2)—prior statements of a witness

16   and party-opponent statements. Fed. R. Evid. 801(d)(1), (2). The party-opponent exception is the
17
     relevant exception here. There are five ways that a statement can qualify as a party-opponent
18
     statement: (A) statements made by the party-opponent in an individual or representative capacity; (B)
19
     statements of another that have been adopted by the party-opponent; (C) statements made by a person
20
     who was authorized to speak on behalf of the party-; (D) statements made by an agent or employee of
21
     the party-opponent; and (E) statements made by a defendant’s coconspirator during and in furtherance
22

23
     of the conspiracy. Fed. R. Evid. 801(d)(2)(A)-(E). If a statement falls within one of the five categories,

24                                                       4
     it is, by definition, not hearsay.
1

             Rule 805 applies when a party seeks to introduce hearsay-within-hearsay. Fed. R. Evid. 805.
2

3    Rule 805 mandates that “each part of the combined statements conform with an exception to the rule

4    against hearsay.” Id. In other words, the proponent must separate out the individual hearsay statements

5    and identify a Rule 801(d) exception or a Rule 803, 804, or 807 exemption that applies to each
6    statement. If an exception or exemption cannot be found for each level of hearsay, then the statement
7
     will be excluded as inadmissible hearsay. See United States v. Canales-Fuentes, 176 F. App’x. 873,
8
     876 (9th Cir. 2006) (hearsay-within-hearsay statement inadmissible without an exception).
9
             B. Confrontation Clause
10
             The Confrontation Clause prohibits admission of testimonial hearsay in criminal cases unless
11
     the declarant is unavailable and the defendant has been afforded a prior opportunity for cross-
12

13
     examination. See Crawford v. Washington, 541 U.S. 36, 68-69 (2004). The Sixth Amendment

14   Confrontation Clause provides that “[i]n all criminal prosecutions, the accused shall enjoy the right

15   . . . to be confronted with the witnesses against him.” U.S. Const. amend. VI. In the Ninth Circuit,

16   “[w]here an interpreter is a mere language conduit and the statements are viewed as the defendant’s
17
     own . . . they do not constitute inadmissible hearsay and their admission does not violate the
18
     Confrontation Clause.” United States v. Boskovic, 472 F. App’x. 607, 608 (9th Cir. 2012). “A
19
     defendant and an interpreter are treated as identical for testimonial purposes if the interpreter acted as
20
     a ‘mere language conduit’ or agent of the defendant.” United States v. Orm Hieng, 679 F.3d 1131,
21
     1139 (9th Cir. 2012). In United States v. Nazemian, the Ninth Circuit established a four-factor test for
22

23
     determining whether an interpreter adds an additional layer of hearsay: (1) which party supplied the

24                                                       5
     interpreter; (2) whether the interpreter had any motive to mislead or distort; (3) the interpreter’s
1

     qualifications and language skill; and (4) whether actions taken subsequent to the conversation were
2

3    consistent with the statements as translated. 948 F.2d 522, 526 (9th Cir. 1991). Whether a translated

4    statement is fairly considered the statements of the speaker is considered on a case-by-case basis. Id.

5    at 527.
6       III.      DISCUSSION
7
               At issue is whether Soriano’s signed written statement is subject to a hearsay exception. If the
8
     LanguageLine Solution interpreter qualifies as a language conduit, then Soriano’s written statement
9
     may be properly attributed to her as the declarant, not the interpreter’s. If not, the absence of the
10
     interpreter to be confronted by Soriano at trial, or otherwise be subject to cross-examination, would
11
     violate her constitutional Sixth Amendment right.
12

13
               The U.S. Supreme Court has never addressed the interplay between the Confrontation Clause

14   and a party’s statements interpreted and translated by another person. The Ninth Circuit has

15   acknowledged as much but has stated that none of the Supreme Court’s decisions following Crawford

16   v. Washington “are in direct conflict with our holding in Nazemian.” Orm Hieng, 679 F.3d at 1140. In
17
     fact, as recently as 2015, the Ninth Circuit upheld this Court’s determination in United States v. Aifang
18
     Ye that translated statements without calling the translator as a witness would not implicate the
19
     Confrontation Clause if the translator was acting as a language conduit. See 800 F.3d 395. There, the
20
     court concluded that the on-demand telephonic interpreter service personnel acted as language
21
     conduits. The translated statements presented at trial were subject to a hearsay exception and therefore
22

23
     did not violate the Confrontation Clause.

24                                                        6
            At trial in the case at bar, the Court went through the four factors outlined in Nazemian finding
1

     that (1) the Government provided the interpreter is not dispositive; (2) no motive to mislead is readily
2

3    discernible; and addressing (3) and (4) together, there is sufficient indicia of accuracy in the written

4    statement to establish both factors. The Court fleshes out each factor in turn below.

5           A. Party Providing the Interpreter
6           “Other circuits have not held that the fact that the interpreter is provided by the government,
7
     in and of itself, is dispositive of the agency question.” Nazemian, 948 F.2d at 527. At least one court
8
     has determined that where the Government did not hand-select the interpreter and did not have a prior
9
     relationship with the Government official, that the factor did not “weigh heavily in favor of
10
     Defendant.” United States v. Santacruz, 2010 WL 3491518, at *3 (E.D. Cal. Sept. 2, 2010), aff’d 480
11
     F. App’x. 441 (9th Cir. 2012). This is true even if the interpreter was a government employee
12

13
     themselves. Id. In Ye, the Court determined that the on-demand telephonic interpreter provided by the

14   Government “does weigh in [the defendant’s] favor[.]” Ye, 800 F.3d at 401. Importantly, however, the

15   Ninth Circuit reiterated “we have held that this factor is ‘never dispositive.’” Id. (citing United States

16   v. Romo-Chavez, 681 F.3d 955, 959 (9th Cir. 2012)).
17
            Similarly, here, the Government used an on-demand telephonic interpreter from LanguageLine
18
     Solutions to interpret the written statement read to Soriano in Tagalog and to convey Soriano’s
19
     corrections in English to Special Agent Jonas. Although this factor does weigh in favor of Soriano,
20
     the Government did not hand-select the interpreter, and Soriano has not produced any evidence
21
     establishing that the individual interpreter had a prior relationship with the Government agents. Thus,
22

23
     the Court does not find that this factor is dispositive.

24                                                        7
            B. Motive to Mislead or Distort
1

            Where the defense does not demonstrate motive to distort the translation, a “conclusory
2

3    allegation of bias [is] insufficient to prevent a finding that a translator was a language conduit.”

4    Santacruz, 2010 WL 3491518, at *3; see Romo-Chavez, 681 F.3d at 960 (public servants are not

5    “inherently biased.”) Here, there is nothing to suggest that the interpreter is inherently biased or that
6    he or she would otherwise have a motive to mislead or distort the interpretation. Consequently, the
7
     Court does not find that this factor supports finding a violation of the Confrontation Clause.
8
            C. Language Skill and Corroboration
9
            The critical issue Soriano raises revolves around the following statement “I know it was wrong
10
     to submit the CW-1 visa petition for persons that were not going to be employees of RES
11
     INTERNATIONAL, LLC but I only did so to help Halim Khan.” Soriano argues that she did not
12

13
     render that statement to Special Agent Jonas—or to anyone. To support her position, Soriano

14   referenced notes by another agent present during the interview that stated she did not know her conduct

15   was unlawful. However, Special Agent Jonas at trial testified that these notes referenced a separate

16   matter, not about petitioning for employees that were never going to actually work for RES
17
     INTERNATIONAL, LLC. In addition, the Government submits that Soriano had the opportunity to
18
     modify the statements to accurately reflect her intent. The fact that she did not correct this particular
19
     statement is reflective of her intent. The Court agrees with the Government, citing to Aifang Ye, and
20
     addresses the third and fourth factor together to reach the conclusion that the interpreters acted as a
21
     conduit in this instance.
22

23
            “Whether an individual speaks a foreign language with sufficient fluency to act as a translator

24                                                       8
     in a given situation is a question of fact.” Romo-Chavez, 681 F.3d at 955. In Nazemian, the court
1

     determined that “the fact that the interpreter continued in that role over a prolonged period and multiple
2

3    meetings suggests that the translation must have been competent enough to allow communication

4    between the parties.” Nazemian, 948 F.2d at 528. Furthermore, in that case, the court determined that

5    there was nothing to suggest inaccurate translations: “Again, Nazemian, points to no specific occasions
6    where Agent Eaton’s testimony repeating the translated statement did not accurately reflect what she
7
     said to him.” Id. Similarly, in Ye, the government officials “checked the accuracy of the translation by
8
     asking the translators to have [the defendants] confirm line-by-line read-backs of what they had said.
9
     To test the accuracy of the translation, the [government officials] inserted intentional inaccuracies in
10
     the read-backs, which [the defendants] identified and corrected each time. This indicates that the
11
     translators’ work was accurate.” Ye, 808 F.3d at 402. As for the fourth factor regarding the defendant’s
12

13
     subsequent conduct, “[t]he fourth factor examines whether a translation is corroborated by the

14   declarant’s subsequent actions. If so, the translation becomes more reliable.” Santacruz, 2010 WL

15   3491518, at *3.

16          Looking at the totality of the circumstances, there is enough corroborating evidence to establish
17
     the accuracy of the interpretation of Soriano’s statements. These include the fact that Soriano
18
     manifested numerous edits to her written statement including Arnold Reyes’ name, Halim Khan’s
19
     position at Kanoa Resort, and the cost of fees for CW-1 petitions. Soriano was read out loud every
20
     sentence in English, which was then interpreted by a Tagalog interpreter, and she adopted the written
21
     statements with her initials. Furthermore, there was separate trial testimony by another witness, Arnold
22

23
     Reyes, who corroborated the contents of Soriano’s statement. These are all indicia of the accuracy and

24                                                       9
     reliability of Soriano’s April 17 written statement. The interpreter acted as a mere language conduit,
1

     and therefore based on Federal Rule of Evidence 801(d)(2)(B), her written statement qualifies as one
2

3    that she “adopted or believed to be true.” No Confrontation Clause issue exists.

4             Soriano was given ample opportunity to cross-examine Special Agent Jonas concerning the

5    April 17 written statement, and the Court finds the jury in the best position, as fact-finders, to
6    determine how much weight to ascribe to Soriano’s statements.
7
        IV.      CONCLUSION
8
              For the foregoing reasons, the Court finds that the interpreter acted as language conduit and
9
     that the April 17, 2020 written statement falls under the hearsay exception in Federal Rule of Evidence
10
     801(d)(2)(B), and therefore not violations of the rules of evidence or the Confrontation Clause.
11
     Soriano’s objection is therefore OVERRULED.
12

13
              IT IS SO ORDERED this 2nd day of July, 2021.

14

15
                                                        RAMONA V. MANGLONA
16                                                      Chief Judge

17

18

19

20

21

22

23

24                                                     10
